Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. 	This action is in response to the filing with the office dated 05/04/2022. Claims 1, 8 and 15 have been amended. Claims 1-21 are now pending in this office action.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/20/2022, 06/08/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.	
DETAILED ACTION
4.	This Office Action is in response to the filing with the office dated 05/04/2022. Claims 1, 8 and 15 have been amended. Claims 1-21 are now pending in this office action.
Response to amendment
5. 	Applicant’s amendment with respect to the drawing objection have been fully considered. As a result the drawing objection has been withdrawn. 
6. 	Applicant’s amendments/arguments with respect to the claim objection have been fully considered. As a result the claim objection has been withdrawn. 
7. 	Applicant’s amendment with respect to the rejection of claims 8-14 under 35 U.S.C. § 101 have been fully considered. As a result the rejection has been withdrawn. 
Allowable Subject matter
8.	Claims 1, 8 and 15 are allowed as being independent claims.
9.    	Dependent claims 2-7 are allowed as being dependent on independent claim 1. Dependent claims 9-14 are allowed as being dependent on independent claim 8. Dependent claims 16-21 are allowed as being dependent on independent claim 15.
Reasons for Allowance
10. 	The following is an examiner's statement of reasons for allowance: Applicant’s amendments filed on 05/04/2022 for claims 1, 8 and 15 were fully considered and found to be persuasive and overcome the prior art cited in the Non-Final rejection. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims. The closest prior art TAKAHASHI; Koki (US 20210334244 A1) teaches, blockchain data having hash of the block immediately previous and a value called a nonce (Paragraph [0047]), TAKAHASHI et al does not explicitly teach, “append the ledger fragment to the main ledger includes: generate a linking block, the linking block positioned between the first block of the ledger fragment and the end block of the main ledger, the linking block including the third hash in a fourth previous block pointer field and the nonce value in a fourth hash field” as claimed in view of the rest of the limitations of claim 1. Similarly for claims 8 and 15. While each element of the limitation may be known in some parts the combination as claimed would not be obvious absent impermissible hindsight. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims.
	The cited prior art on record VERSTEEG; Steven Cornelis (US 20190303622 A1) teaches, A method includes obtaining a plurality of proof-of-stake blocks that include user data to be added to a blockchain database, and each of the proof-of-stake blocks is confirmed. In response to confirming each of the proof-of-stake blocks, each of the proof-of-stake blocks is added to the blockchain database. The method further includes obtaining a proof-of-work block that includes a representation of each of the proof-of-stake blocks added to the blockchain database and confirming the proof-of-work block. In response to confirming the proof-of-work block, the method adds the proof-of-work block to the blockchain database. The cited prior art on record Zhou; Enming (US 20210109797 A1) teaches, A system provides automated resource transfer processing using a distributed server network. In particular, the system may comprise a distributed database of data records relating to resource transfers which may be accessible by authorized users and/or entities. The distributed database may further comprise executable code which may be submitted and/or approved by the authorized users and/or entities before being deployed to the distributed database. Once deployed, the system may automatically execute the executable code upon detecting the existence of certain triggers, thereby enabling the system to efficiently resolve the steps in the resource transfer process on behalf of multiple disparate entities.
	In addition, none of the references cited, reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.
	Claim 1: A program product comprising: a non-transitory processor readable medium having software stored thereon, the software, when executed by one or more processing devices, configured to: generate a ledger fragment by: generating a first block having first data in a first record data field, a nonce value in a first previous block pointer field, and a first hash in a first hash field, wherein the first hash is calculated based on the first data and the nonce value; and generating a second block having second data in a second record data field, the first hash in a second previous block pointer field, and a second hash in a second hash field, wherein the second hash is calculated based on the second data and the second hash; and append the ledger fragment to a main ledger, the main ledger including a plurality of blocks in a sequence defining an end block at an end of the sequence, the end block having third data in a third record data field, a third previous block pointer field, and a third hash that is calculated based on the third data, wherein append the ledger fragment to the main ledger includes: generate a linking block, the linking block positioned between the first block of the ledger fragment and the end block of the main ledger, the linking block including the third hash in a fourth previous block pointer field and the nonce value in a fourth hash field; and sign the linking block by a plurality of voting peers.
	Claim 8: A peer device comprising: one or more processing devices; non-transitory storage media communicatively coupled to the one or more processing devices, the storage media including software stored thereon, the software, when executed by the one or more processing devices, configured to: generate a ledger fragment by: generating a first block having first data in a first record data field, a nonce value in a first previous block pointer field, and a first hash in a first hash field, wherein the first hash is calculated based on the first data and the nonce value; and generating a second block having second data in a second record data field, the first hash in a second previous block pointer field, and a second hash in a second hash field, wherein the second 3 of 13Application No. 17/039,323 Response to Non-Final Office Action mailed February 11, 2022 hash is calculated based on the second data and the second hash; and append the ledger fragment to a main ledger, the main ledger including a plurality of blocks in a sequence defining an end block at an end of the sequence, the end block having third data in a third record data field, a third previous block pointer field, and a third hash that is calculated based on the third data, wherein append the ledger fragment to the main ledger includes: generate a linking block, the linking block positioned between the first block of the ledger fragment and the end block of the main ledger, the linking block including the third hash in a fourth previous block pointer field and the nonce value in a fourth hash field; and sign the linking block by a plurality of voting peers.
	Claim 15: A method for constructing a ledger comprising: sending data to be committed to the ledger to a plurality of block building peers; generating a first ledger fragment at a first of the plurality of block building peers and a second ledger fragment at a second of the plurality of block building peers, wherein the first ledger fragment captures a first portion of the data and the second ledger fragment captures a second portion of the data, each of the first and second ledger fragments including: an initial block having first data in a first record data field, a nonce value in a first previous block pointer field, and a first hash in a first hash field, wherein the first hash is calculated based on the first data and the nonce value; and one or more additional blocks, each additional block having respective data in a respective record data field, a hash of a prior block in a respective previous block pointer field, and its own hash in a respective hash field, wherein its own hash is calculated based on the respective data and the respective hash of the prior block; appending the first and second ledger fragments to a main ledger, the main ledger including a plurality of blocks in a sequence defining an end block at an end of the sequence, the end block having third data in a third record data field, a third previous block pointer field, and a third hash that is calculated based on the third data, wherein appending the first ledger fragment includes: generating a first linking block, the first linking block positioned between the initial block of the first ledger fragment and the end block of the main ledger, the first linking block including the third hash in a fourth previous block pointer field and the nonce value from the hash field of the initial block of the first ledger fragment in a fourth hash field; and signing the first linking block by a plurality of voting peers; wherein appending the second ledger fragment includes: 5 of 13Application No. 17/039,323 Response to Non-Final Office Action mailed February 11, 2022 generating a second linking block, the second linking block positioned between the initial block of the second ledger fragment and a current end block of the current main ledger, the second linking block including a hash from the current end block in a fifth previous block pointer field and the nonce value from the hash field of the initial block of the second ledger fragment in a fourth hash field; and signing the second linking block by a plurality of voting peers.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164